Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
MAO (US 2002/0192546 A1) – MAO teaches lithium ion batteries that included a mixed lithium sodium electrolyte (paragraph 0006).  The invention involves the selection of lithium and sodium salts, preparation of electrolytes and adjustment of the amounts of electrolyte used (paragraph 0006). The cells prepared with an electrolyte containing a mixture of Li/Na salt exhibit about the same capacity as those using pure lithium salt electrolyte (paragraph 0006).  Therefore the mixed Li/Na salt electrolyte is a low cost alternative for pure electrolyte salt, and has the potential to enhance the electrochemical properties of lithium ion batteries due to its enhanced electrochemical properties such as increased conductivity (paragraph 0006).  Cell 2 has a salt concentration of 0.7M LiPF6 and 0.3M NaPF6 (paragraph 0030).  Therefore the cell has an electrolyte with a Li/Na ratio of 7/3 (paragraph 0032).  In addition there is an example with a mixture of 0.5M LiPF6 and 0.5M NaPF6 (paragraph 0037).  The mixed salt electrolyte may have a ratio of Li/Na of 0.1 to 10 (claim 2).  
MAO teaches the mixed electrolyte has a total salt concentration of 1M (paragraph 0027) and most preferably a ratio of Li/Na of 7/3 (paragraph 0032).  Therefore MAO does not explicitly teach where the electrolyte satisfies a first or second condition.  
None of the prior art of record explicitly teaches or suggests the lithium ion battery that has an electrolyte that satisfies the first or second condition, and where the negative electrode active material containing layer satisfies Formula (1).  MAO as noted above teaches a mixture of the lithium and sodium ions, but teaches the total amount of the salts is 1M (paragraph 0027).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722